IN THE SUPREME COURT OF THE STATE OF NEVADA


                  JOHN ELVIN TURNER,                                     No. 67307
                  Petitioner,
                  vs.
                  THE U.S. JUDICIAL DISTRICT                                   HLED
                  COURT,                                                        JUL 1 2 2016
                  Respondent.
                                                                                 ACIEIC_LyNDEMAN
                                                                                 :-OF_ M'ElkkE COLI,

                                       ORDER DISMISSING PETITION                         CL



                               This pro se petition was docketed in this court on January 22,
                  2015, without payment of the requisite filing fee. On February 17, 2015,
                  petitioner submitted a motion for an order to waive Supreme Court filing
                  fee. On February 3, 2016, this court issued an order directing petitioner to
                  submit an affidavit in support of his motion within 30 days or the petition
                  would be dismissed.' To date, petitioner has not paid the filing fee.
                  Accordingly, cause appearing, the motion is denied and this petition is
                  dismissed.
                               It is so ORDERED.

                                                             CLERK OF THE SUPREME COURT
                                                             TRACE K. LINDEMAN

                                                             BY:   ataLa f 4Ankcit
                  cc: John Elvin Turner•



                        'The order entered on February 3, 2016, was returned as
                  undeliverable by the United States Postal Service.


 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (01-1947   oe,